These cases are on three writs of certiorari which bring up certificates of apportionment made by the State Tax Commissioner under chapters 7 and 8, Pamph. L. 1938, and present for review the constitutionality of those statutes and the *Page 270 
legality of the apportionments of gross receipts of the Public Service Co-ordinated Transport, the Public Service Electric and Gas Company and the New Jersey Bell Telephone Company. The apportionments made by the Tax Commissioner are affirmed and the writs are dismissed for the reasons given in our determination ofThe City of Camden v. State Board of Tax Appeals,122 N.J.L. 253, and of The Mayor, c., of Hoboken v. Martin,State Tax Commissioner, et al., 122 Id. 264, filed simultaneously herewith; without costs.